Exhibit 10.2
 
 
ESCROW DEPOSIT AGREEMENT


This ESCROW DEPOSIT AGREEMENT (this "Agreement") dated as of this [__]th day of
February 2018 by and among Riot Blockchain, Inc., a Nevada corporation (the
"Parent") having an address at 202 6th Street, Suite 401, Castle Rock, CO 80104,
Kairos Global Technology Inc., the Company's subsidiary (the "Company") Prive
Technologies LLC having an address at [___] ("Prive") and CORPORATE STOCK
TRANSFER, INC. (the "Escrow Agent"), a stock transfer agent, having an office at
3200 Cherry Creek South Drive, Suite 430, Denver, CO 80209.  All capitalized
terms not herein defined shall have the meaning ascribed to them in that certain
Asset Purchase Agreement, dated February [___], 2018 as amended or supplemented
from time-to-time, including all attachments, schedules and exhibits thereto
(the "Purchase Agreement").
W I T N E S S E T H:
WHEREAS, pursuant to the terms of the Purchase Agreement the Company desires to
purchase the Purchased Assets from Prive, as representative of the Sellers.  The
Purchased Assets are being acquired by the Company in consideration for (i)
Eleven Million Dollars ($11,000,000) in cash and (ii) One Million (1,000,000)
shares of Parent's common stock (the "Shares"); and
WHEREAS, the Parent, the Company and Prive desire to establish an escrow account
with the Escrow Agent into which the Company shall deposit the Two Hundred
Thousand (200,000) of the Shares (the "Escrowed Shares") and Escrow Agent is
willing to accept said Escrowed Shares in accordance with the terms hereinafter
set forth; and
WHEREAS, unless the release of the Escrowed Shares is consummated within two (2)
years of the Closing Date, (the "Termination Date") pursuant to Section 2.09 of
the Purchase Agreement, the Escrowed Shares shall thereafter be returned to the
Company for cancellation; and
WHEREAS, the Company and Prive each represent and warrant to the Escrow Agent
that neither has stated to any individual or entity that the Escrow Agent's
duties will include anything other than those duties stated in this Agreement;
and
WHEREAS, the Company warrants to the Escrow Agent that a copy of the Purchase
Agreement has been attached hereto as Schedule I.
NOW, THEREFORE, IT IS AGREED as follows:
1. Delivery of Escrowed Shares.  On the Closing Date, the Parent shall deliver
the Escrowed Shares to the Escrow Agent (the "Escrow Account").
2. Release of Escrowed Shares.  The Escrowed Shares shall be released by the
Escrow Agent in accordance with the terms herein and below:
 
 
1

--------------------------------------------------------------------------------

 
(a) In the event that the Company and Prive advise the Escrow Agent in writing
that the Purchase Agreement has been terminated (the "Termination Notice"), the
Escrow Agent shall promptly return the Escrowed Shares to the Company.
(b) Intentionally Omitted
(c) Provided that the Escrow Agent does not receive the Termination Notice in
accordance with Section 2(a) on or prior to the Termination Date, the Escrow
Agent shall, upon receipt of written instructions in a form and substance
satisfactory to the Escrow Agent, received from the Company, release the
Escrowed Shares to Sellers in accordance with such written instructions, which
instructions shall be in accordance with this Section 2(c). The Escrowed Shares
shall be released on or before the Termination Date in accordance with the
written instructions of the Company, provided that the Company certifies that it
has generated at least Ten Million Dollars ($10,000,000) in Net Cash Flow (as
defined in the Asset Purchase Agreement) from the Equipment.
(d) If by 3:00 P.M. Eastern time on the Termination Date the Escrow Agent has
not received written instructions from the Company regarding the release of the
Escrowed Shares, then the Escrow Agent shall promptly return the Escrowed Shares
to the Company.  The Escrowed Shares returned to the Company shall be free and
clear of any and all claims of the Escrow Agent.
(e) If the Termination Date or any date that is a deadline under this Agreement
for giving the Escrow Agent notice or instructions or for the Escrow Agent to
take action is not a Business Day, then such date shall be the Business Day that
immediately preceding that date. A Business Day is any day other than a
Saturday, Sunday or a Bank holiday.
3. Acceptance by Escrow Agent.  The Escrow Agent hereby accepts and agrees to
perform its obligations hereunder, provided that:
(a) The Escrow Agent may act in reliance upon any signature believed by it to be
genuine, and may assume that any person who has been designated by the Company
to give any written instructions, notice or receipt, or make any statements in
connection with the provisions hereof has been duly authorized to do so.  Escrow
Agent shall have no duty to make inquiry as to the genuineness, accuracy or
validity of any statements or instructions or any signatures on statements or
instructions.  The names and true signatures of each individual authorized to
act singly on behalf of the Company and Prive are stated in Schedule II, which
is attached hereto and made a part hereof. The Company and Prive may each remove
or add one or more of its authorized signers stated on Schedule II by notifying
the Escrow Agent of such change in accordance with this Agreement, which notice
shall include the true signature for any new authorized signatories.
(b) The Escrow Agent may act relative hereto in reliance upon advice of counsel
in reference to any matter connected herewith.  The Escrow Agent shall not be
liable for any mistake of fact or error of judgment or law, or for any acts or
omissions of any kind, unless caused by its willful misconduct or gross
negligence.
 
2

--------------------------------------------------------------------------------

 
(c) The Company and Prive each agree to indemnify, defend and hold the Escrow
Agent harmless from and against any and all claims, losses, costs, liabilities,
damages, suits, demands, judgments or expenses (including but not limited to
reasonable attorney's fees) "Claims") claimed against or incurred by Escrow
Agent arising out of or related, directly or indirectly, to this Escrow
Agreement unless caused by the Escrow Agent's gross negligence or willful
misconduct; provided that the party with the obligation to indemnify receives
prompt written notice of any such Claim and has the sole right to defend any
such Claim.
(d) In the event that the Escrow Agent shall be uncertain as to its duties or
rights hereunder, the Escrow Agent shall be entitled to (i) refrain from taking
any action other than to keep safely the Escrowed Shares until it shall be
directed otherwise by a court of competent jurisdiction, or (ii) deliver the
Escrowed Shares to a court of competent jurisdiction.
4. Intentionally Omitted.
5. Resignation and Termination of the Escrow Agent.  The Escrow Agent may resign
at any time by giving thirty (30) days' prior written notice of such resignation
to Prive and the Company.  Upon providing such notice, the Escrow Agent shall
have no further obligation hereunder except to hold as depositary the Escrow
Funds that it receives until the end of such 30-day period.  In such event, the
Escrow Agent shall not take any action, other than receiving the Escrowed Shares
in accordance with this Agreement, until the Company has designated a banking
corporation, trust company, attorney or other person as successor.  Upon receipt
of such written designation signed by Prive and the Company, the Escrow Agent
shall promptly deliver the Escrowed Shares to such successor and shall
thereafter have no further obligations hereunder.  If such instructions are not
received within thirty (30) days following the effective date of such
resignation, then the Escrow Agent may deposit the Escrowed Shares held by it
pursuant to this Agreement with a clerk of a court of competent jurisdiction
pending the appointment of a successor.  In either case provided for in this
Section, the Escrow Agent shall be relieved of all further obligations and
released from all liability thereafter arising with respect to the Escrowed
Shares.
6. Termination.  The Company and Prive may terminate the appointment of the
Escrow Agent hereunder upon written notice specifying the date upon which such
termination shall take effect, which date shall be at least thirty (30) days
from the date of such notice.  In the event of such termination, the Company and
Prive shall, within thirty (30) days of such notice, appoint a successor escrow
agent and the Escrow Agent shall, upon receipt of written instructions signed by
the Company and Prive, turn over to such successor escrow agent all of the
Escrowed Shares; provided, however, that if the Company and Prive fail to
appoint a successor escrow agent within such thirty (30)-day period, such
termination notice shall be null and void and the Escrow Agent shall continue to
be bound by all of the provisions hereof.  Upon receipt of the Escrowed Shares,
the successor escrow agent shall become the escrow agent hereunder and shall be
bound by all of the provisions hereof and Escrow Agent shall be relieved of all
further obligations and released from all liability thereafter arising with
respect to the Escrowed Shares and under this Agreement.
3

--------------------------------------------------------------------------------



7. Intentionally Omitted.
8. Compensation.  Escrow Agent shall be entitled, for the duties to be performed
by it hereunder, to a fee of $1,000, which fee shall be paid by the Company upon
the signing of this Agreement. In addition, the Company shall be obligated to
reimburse Escrow Agent for all fees, costs and expenses incurred or that become
due in connection with this Agreement or the Escrow Account, including
reasonable attorney's fees.  Neither the modification, cancellation, termination
or rescission of this Agreement nor the resignation or termination of the Escrow
Agent shall affect the right of Escrow Agent to retain the amount of any fee
which has been paid, or to be reimbursed or paid any amount which has been
incurred or becomes due, prior to the effective date of any such modification,
cancellation, termination, resignation or rescission.  To the extent the Escrow
Agent has incurred any such expenses, or any such fee becomes due, prior to any
closing, the Escrow Agent shall advise the Company and the Company shall direct
all such amounts to be paid directly at any such closing.
9. Notices.  All notices, requests, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given if sent by hand-delivery, by facsimile (followed by first-class
mail), by nationally recognized overnight courier service or by prepaid
registered or certified mail, return receipt requested, to the addresses set
forth below:
If to Prive:
Prive Technologies LLC 
218 S Audubon Ave
Tampa, FL 33609
Attn: Bryan Pascual


If to the Company:
Riot Blockchain, Inc.
202 6th Street, Suite 401
Castle Rock, CO 80104
Attention:
Fax: _____________________




If to Escrow Agent:
Corporate Stock Transfer, Inc.
3200 Cherry Creek South Drive, Suite 430
Denver, CO 80209
Attention:
Fax:________________________


4

--------------------------------------------------------------------------------



10. General.
(a) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York applicable to agreements made and to be
entirely performed within such State, without regard to choice of law principles
and any action brought hereunder shall be brought in the courts of the State of
New York, located in the County of New York.  Each party hereto irrevocably
waives any objection on the grounds of venue, forum non-conveniens or any
similar grounds and irrevocably consents to service of process by mail or in any
manner permitted by applicable law and consents to the jurisdiction of said
courts.  Each of the parties hereto hereby waives all right to trial by jury in
any action, proceeding or counterclaim arising out of the transactions
contemplated by this Agreement.
(b) This Agreement sets forth the entire agreement and understanding of the
parties with respect to the matters contained herein and supersedes all prior
agreements, arrangements and understandings relating thereto.
(c) All of the terms and conditions of this Agreement shall be binding upon, and
inure to the benefit of and be enforceable by, the parties hereto, as well as
their respective successors and assigns.
(d) This Agreement may be amended, modified, superseded or canceled, and any of
the terms or conditions hereof may be waived, only by a written instrument
executed by each party hereto or, in the case of a waiver, by the party waiving
compliance.  The failure of any party at any time or times to require
performance of any provision hereof shall in no manner affect its right at a
later time to enforce the same.  No waiver of any party of any condition, or of
the breach of any term contained in this Agreement, whether by conduct or
otherwise, in any one or more instances shall be deemed to be or construed as a
further or continuing waiver of any such condition or breach or a waiver of any
other condition or of the breach of any other term of this Agreement.  No party
may assign any rights, duties or obligations hereunder unless all other parties
have given their prior written consent.
(e) If any provision included in this Agreement proves to be invalid or
unenforceable, it shall not affect the validity of the remaining provisions.
(f) This Agreement and any modification or amendment of this Agreement may be
executed in several counterparts or by separate instruments and all of such
counterparts and instruments shall constitute one agreement, binding on all of
the parties hereto.
11. Form of Signature. The parties hereto agree to accept a facsimile
transmission copy of their respective actual signatures as evidence of their
actual signatures to this Agreement and any modification or amendment of this
Agreement; provided, however, that each party who produces a facsimile signature
agrees, by the express terms hereof, to place, promptly after transmission of
his or her signature by fax, a true and correct original copy of his or her
signature in overnight mail to the address of the other party.


12. No Third-Party Beneficiaries.  This Agreement is solely for the benefit of
the parties and their respective successors and permitted assigns, and no other
person has any right, benefit, priority or interest under or because of the
existence of this Agreement.
5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first set forth above.

RIOT BLOCKCHAIN, INC.    
PRIVE TECHNOLOGIES LLC 
 
 
/s/
   
/s/
 
Name
   
Name
 
Title
   
Title
 


 
CORPORATE STOCK TRANSFER, INC.
 
       
/s/
   
 
 
Name
   
 
 
Title
   
 
 


 
 
6

--------------------------------------------------------------------------------

Schedule I


ASSET PURCHASE AGREEMENT
 
 
 
 
7

--------------------------------------------------------------------------------

Schedule II
The Escrow Agent is authorized to accept instructions signed or believed by the
Escrow Agent to be signed by any one of the following on behalf of the Company
and Prive.
RIOT BLOCKCHAIN, INC.
 
 

Name 
True Signature

 

_______________________
_____________________



 


PRIVE TECHNOLOGIES LLC
 
 

Name 
True Signature

 

_______________________
_____________________

 

_______________________
_____________________




8